Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed on 4/23/2021 in which claims 1-13 are pending, claims 2-4 and 7 are withdrawn and claims 1, 9, 10, 11 and 12 are currently amended. 

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11, line 26, “an upper tool” should be – the upper tool--.
Claim 11, line 30, “a lower tool” should be – the lower tool--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, lines 36 recites, “using a tool to process the workpieces”.  It is not clear if this it one of the “at least one tool bodies” previously set forth, or a different tool. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laib et al. (U.S. Publication 2009/0211326), herein referred to as Laib.
Laib discloses a tool for machining planar workpieces, comprising an upper tool (2) having a clamping shaft (7) and an upper main body (6) that lie on a common positioning axis (5); at least one tool body (10/18) arranged on the upper main body (6) opposite the clamping shaft (7), wherein the tool body has a cutting edge (11); a lower tool (3) having a lower main body (9) with a rest surface (12a) for the workpiece and a positioning axis (5) oriented perpendicular to the rest surface (12a); and at least one group of at least two counter tool bodies (e.g. 15.1,15.6) arranged on the lower main body and comprising a counter cutting edge (15.1/15.6) configured as a closed contour, wherein the cutting edge (11) of the at least one tool body has a cutting contour that corresponds to the closed contour of the at least two counter tool bodies (both are circular),
wherein the at least one group of at least two counter tool bodies (15.1, 15.6) on the lower tool can be associated with the cutting contour of the least one tool body (10/18; see paragraphs [0042,0061]) via a traversing movement perpendicular (as the 



    PNG
    media_image1.png
    630
    636
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    452
    624
    media_image2.png
    Greyscale

. 
	
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Laib et al. (U.S. Publication 2009/0211326), herein referred to as Laib in view of Perazzolo (U.S. Patent 6,109,090).  In regards to claim 9, Laib discloses a processing machine for machining planar workpieces, comprising: an upper tool (2) having a clamping shaft 7 and an upper main body 8 and that is moveable along an upper stroke axis (5 up/down) by a stroke drive device (paragraph [0041]) in a direction towards or away from a workpiece to be processed by the upper tool; a lower tool (3) having a lower main body (9) with a rest surface (22) for the workpiece and that is moveable along a lower stroke axis (5) by a stroke drive device (paragraph [0041,0061]) in the direction of the upper tool (2); 
a controller configured to control the upper and lower drive assemblies (paragraph [0076]); 
at least one tool body (punch inserts 18) arranged on the upper main body (8) opposite the clamping shaft (7), wherein the tool body has a cutting edge (11.1). 
and at one group of at least two counter tool bodies (22; 15.1, 15.2, etc) arranged on the lower main body and each comprising a respective counter cutting edge, wherein the cutting edge (11) of the at least one tool body (18) has a cutting contour that 
wherein the at least one group of at least two counter tool bodies (15.1, 15.2) on the lower tool is can be associated with the cutting contour of the least one tool body (18) via a traversing movement perpendicular (as the upper tool rotates about axis 5, the tool punch bodies traverse or travel across from the left to the right side of the face of the die; as depicted above) or inclined to the positioning axis (4) of the upper tool or lower tool or both, or by a combination of the traversing movement (4) perpendicular or inclined to the positioning axis and by a rotary movement (5) about the positioning axis of the upper tool and/or lower tool or both (rotary movement of the upper tool 2, causes a traversing movement of the punch inserts 18) ; 
and in the at least one group, the counter cutting contour of a first counter tool body (15.1) corresponds to the cutting contour of the tool body (18) with a first cutting gap width and the contour of a second or further counter tool body (15.6) corresponds to the cutting contour of the tool body with a second or further cutting gap width (see paragraphs [0042,0061]).
Laib does not disclose that is the upper tool is positionable along an upper positioning axis running perpendicular to the stroke axis, or that the lower tool is positional along a lower positioning axis. an upper drive assembly configured to displace the upper tool along the upper positioning axis , is positionable along a lower positioning axis oriented perpendicular to the stroke axis of the upper tool; a lower drive assembly configured to displace the lower tool along the lower positioning axis,  wherein a traversing movement of the upper tool along the upper positioning axis and a 
In regards to claim 10, the modified device of Laib discloses wherein at least one of the upper tool and lower tool is positionable relative to the other by a traversing movement along the respective upper horizontal positioning axis or lower horizotonal positioning axis, or both (as modified by Perazzolo via rotary tables 6/8 );
 by a traversing movement along the upper positioning axis or by a combination of the traversing movement along the upper positioning axis or the lower positioning axis or both and by a rotary movement about the upper positioning axis (as the upper tool rotates about axis 5, the tool punch bodies traverse or travel across from the left to the right side of the face of the die; as depicted above); or by a rotary movement about the upper vertical positioning axis (5; see fig. 5).

wherein the cutting edge of the at least one tool body (18) has a cutting contour that corresponds to counter cutting contours of the counter cutting edges of the group of at least two counter tool bodies (e.g. 15.1, 15.2; see paragraphs [0042, 0061]),
wherein the at least one group of at least two counter tool bodies (15.1,15.2) on the lower tool can be associated with the cutting contour of the least one tool body via a 
traversing movement perpendicular or inclined to the upper vertical positioning axis of the upper tool or the lower vertical positioning axis of the lower tool or both, 
or by a combination of the traversing movement perpendicular or inclined to the upper or lower vertical positioning axis and by a rotary movement about the upper vertical positioning axis of the upper tool and/or the lower vertical positioning axis of the lower tool or both,  (as the upper tool rotates about axis 5, the tool punch bodies 
and
in the at least one group, the counter cutting contour of a first counter tool body (15.1) corresponds to the cutting contour of the at least one tool body (18) with a first cutting gap width and the counter cutting contour of a second or further counter tool body corresponds to the cutting contour of the at least one tool body with a second or further cutting gap width (see paragraphs 0042,0061);
moving an upper tool (2) along a stroke axis (5) by a stroke drive device in a direction towards or away from a workpiece to be processed by the upper tool (paragraph [0076]), wherein the upper tool is positionable along an upper horizontal positioning axis (e.g. 16; as modified by Perazzolo to change out the upper and lower tools) running perpendicular to the stroke axis, and is displaceable by an upper drive assembly along the upper horizontal positioning axis;
moving a lower tool along a lower stroke axis by a stroke drive device in the direction of the upper tool (paragraph [0076]), wherein the lower tool is positionable along a lower horizontal positioning axis (as modified by Perazzolor to change out the lower tool) oriented perpendicular to the stroke axis (5) of the upper tool, and is displaceable by a lower drive assembly along the lower horizontal positioning axis (e.g. 6 Perazzolo
providing a controller (e.g. 16 Perazzolo) to actuate the upper and lower drive assemblies to move the upper and lower tools; and using a tool (18) to process the workpieces.

In regards to claim 13, the modified device of Laib discloses wherein, in an upper tool configured as a multi tool (fig. 5), one of the tool bodies on the upper tool is chosen for the subsequent machining operation by actuation of an activating device (paragraph [0076]).

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant's arguments filed 4/23/2021 have been fully considered but they are not persuasive. In regards to claim 1 and 9, the Applicant contends that Laib does not disclose “a traversing movement perpendicular or inclined to the upper positioning axis.”  The Examiner would counter that as the lower die rotates about the axis 5, the counter . 

    PNG
    media_image2.png
    452
    624
    media_image2.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAURA M LEE/Primary Examiner, Art Unit 3724